Contacts: Community Central Bank Corp. – Ray Colonius - P:586 783-4500 COMMUNITY CENTRAL BANK CORPORATION ANNOUNCES Q1 EARNINGS For Immediate Release MOUNT CLEMENS, Mich., May 6, 2009 Community Central Bank Corporation (NasdaqGM:CCBD), the holding company for Community Central Bank, today reported earnings for the quarter ended March 31, 2009. As of March 31, 2009, the Corporation and Bank were considered to be “Well Capitalized,” the highest regulatory capital level. The Corporation reported a net loss of ($1,544,000) or ($0.43) per diluted common share for the first quarter ended March 31, 2009. This compares to net income of $240,000 or $0.06 per diluted common share for the first quarter ended March 31, David A.
